PER CURIAM.
Ronald T. Masko, a federal inmate currently serving a 360-month sentence, filed a petition for a writ of mandamus seeking recusal of the district court judge. Mandamus is a drastic remedy and should only be granted in those extraordinary situations when no other remedy is available. In re Beard, 811 F.2d 818, 826 (4th Cir. 1987). It is not a substitute for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979). Masko fails to demonstrate such extraordinary circumstances. Accordingly, we deny leave to proceed in forma pauperis and deny his petition. We also deny his motion to stay the district court’s review of his pending motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.